DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 6, 11, 15, 18 and 26 are pending as amended in the RCE of 9/22/21.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 6, 11, 15, 18 and 26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claim(s) recite(s) “for use during dialysis”, “for continuous CRRT”, “a method of administering an anti-infective”, which are routine procedures performed by trained medical professionals. These are parts of the regular work of a trained medical professional like a physician or a nurse, an abstract idea, which makes such procedures judicial exceptions. The Supreme Court has explained that the judicial exceptions reflect the Court’s view that abstract ideas, laws of nature, and natural phenomena are "the basic tools of scientific and technological work", and are thus excluded from patentability because "monopolization of those tools through the grant of a patent might tend to impede innovation more than it would tend to promote it." Alice Corp., 573 U.S. at 216, 110 USPQ2d at 1980 (quoting Myriad, 569 U.S. at 589, 106 USPQ2d at 1978 Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 (2012). 
This judicial exception is not integrated into a practical application because: claims are considered as a whole under the broadest reasonable interpretation in the light of the specification. Claims set forth preparing the drug solution by adding the drug in the solution. Claims 6 and 11 recite making two different concentrations of the solution.  Claims 1 and 6 add the process of connecting how the vial is connected and then the solution is mixed. None of these steps add further patentable process steps, or “significantly more than the judicial exception”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim recites an antibiotic, but then recites it as an anti-viral, which is indefinite. The examiner’s understanding is that antibiotics are not antivirals, and vise versa.
	
Claim Rejections - 35 USC § 102 and 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 11, 15, 18 and 26 are rejected under 35 U.S.C. 102(a1) as anticipated by Bene, or under 35 USC 103 as being unpatentable over Bene et al (US 5,698,090), with evidence from (1) Ronco, “Continuous renal replacement therapy: forty-year anniversary”, Int J Artif Organs 2017; 40(6): 257-264, (2) Bohler et al, “Pharmacokinetic principles during continuous renal replacement therapy: drugs and dosage,” Kidney Int Suppl. 1999 Nov;(72):S24-8; (3) Fowles et al, (US 2008/0300570).
	Bene (abstract) teaches the process of administering an antibiotic as claimed in claim 18, and thus anticipates claim 18 – see the abstract, the figures and the description, and deal with hemofiltration, hemodialysis and hemo-diafiltration. The medicine A can be an antibiotic (abstract and line 15, col. 1). Its concentration in the solution (in bag 20 as in instant claim 12) and in blood are determined as claimed. It is directly infused in blood (figures) or directed through the dialysate (col. 1 lines 50-60; col. 2 lines 30-52)

	While Bene is silent on CRRT, CRRT is well-known and practiced in the field of dialysis, which applicant admits in the “Background” of the disclosure. See also the herein-cited reference to Ronco for the well-known nature of various continuous dialysis treatments.  
	Adding drug or antibiotic to a second solution is essentially adjusting the dose as taught by Bene and Bohler. Adding anti-infective in claim 18 is using a broader term for antibiotic. The procedures in Bene or Bohler is actually treating a patient.
	Regarding the process of adding the drug in to the bag from a vial (as in claims 1 and 6), see Fowles, which teaches in detail the claimed subject – particularly with figures 56 and 57, by having an adapter and the vial; connecting adapter to the bag and vial, mixing and transferring. While Bene does not teach how the drug is loaded into bag 20, it would have been obvious to one of ordinary skill in the art to use the known, safe, methods for loading the bag with the drug, as taught by Fowles: motivation ion [0116].
	Vancomycin is a well-known intravenous antibiotic for treatment of infections in various parts of the body, and is not patentable – see Bohler.

Claims 1, 6, 11, 15, 18 and 26 are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Fowles et al, (US 2008/0300570), with evidence from Bene and Bohler cited in rejection 1.
	For claim 1, Fowles teaches a method of reconstituting a drug into a flexible bag (figures) which contains a solution such as dextrose or saline or water, by connecting the drug vial through an adapter onto the bag, squeezing the bag to fill the vial with the solution, shaking the vial and then returning the solution from the vial into the bag – see [0003] and [0006]. Fowles also teaches that this process is well-known, citing many references in the subsequent paragraphs under “BACKGROUND”. Regarding the list of drugs in claim 1, it is pretty comprehensive and thus “drugs” in Fowles would anticipate the claim, of at the least makes the claim obvious since any drug that is available in a vial for such dilution is processable using the Fowles method. See MPEP 2112.02.
	Claims 6 and 11 differ in having two different solutions, but that would have been obvious because having medicines in different concentrations would have been obvious depending on the treatment regimen. Claim 11 recites only adding an antibiotic to a first and a second solution as tangible process steps. Claim 18 has only one process step: adding an anti-infective to a solution, which is obvious from the teaching of Fowles – MPEP 2112.02.
	Claims specific to Vancomycin are obvious – it is a commonly used intravenous antibiotic for broad spectrum infections.
	The limitation “for use in dialysis” or “for CRRT” are not patentable limitations because they only recite what the prepared product is used for, and is not an actual step for the process of making. In addition, applicant does not disclose what the contents of the solution are, other than stating the intended uses. Nonetheless, Bene . 

Claims 1, 6, 11, 15, 18 and 26 are rejected under 35 U.S.C. 102(a2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Cies et al (US 2018/0344916), with evidence from Bohler et al, “Pharmacokinetic principles during continuous renal replacement therapy: drugs and dosage,” Kidney Int Suppl. 1999 Nov;(72):S24-8.
	Cies teaches preparing dialysis solutions as claimed. Medication or drug is added to flexible bags by connecting a drug vial (100) to the bag (10) via an adapter (14), squeezing the bag to push solution into the vial, shaking the vial and then returning the drug solution from the vial into the bag as recited in claims 1. The drug includes antibiotics. See abstract, figures, [0001], [0029] and [0030].  This anticipates claims 1. Predetermined concentration is not a patentable element. Claim 6 is only a duplicate of claim 1 to make a second solution of a different concentration of the drug in a second bag, which is an obvious repetition.
	Claim 11 simply makes the drug solution at different concentrations in two separate bags, which is not patentable, but duplicating steps.
	Claim 18 is a method of administering an anti-infective by adding the drug in a solution and then performing dialysis. This is also anticipated by Cies – see background in col. 1. 


Arguments traversing this rejection are moot – new grounds for rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISHNAN S MENON whose telephone number is (571)272-1143.  The examiner can normally be reached on Flexible, but generally Monday-Friday: 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/KRISHNAN S MENON/Primary Examiner, Art Unit 1777                                                                                                                                                                                                        I